Citation Nr: 1819959	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left shoulder contusion.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to January 1994.  She also served in the Army National Guard of Georgia from November 2007 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the Veteran's claim seeking service connection for left shoulder condition, right knee disorder, a low back disorder, and candidiasis.  The Veteran filed a notice of disagreement with the denial of her claims.  Although the April 2014 Statement of the Case (SOC) only addressed the claim for service connection for the left shoulder contusion, in the April 2014 rating decision, the AOJ granted the claims seeking service connection for degenerative joint disease (DJD) of the thoracic spine, DJD of the right knee, candidiasis skin candidal intertrigo, and cesarean section scar with keloid formation. The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; these matters are not in appellate status.    

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the AOJ, and was scheduled for a hearing in April 2017.  However, in a letter dated in March 2017 the Veteran cancelled her hearing request.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she injured her left shoulder when she fell down the stairs during her period of service in the Army National Guard.  The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C. § 101 (22), (24); 38 C.F.R. § 3.6.

Review of the Veteran's service treatment records associated with her period of service in the Army National Guard reflect that she was seen in June 2010 with complaints of shoulder pain.  The February 2011 Physical Profile report reflects that the Veteran's medical conditions included left shoulder pain and knee pain, and she was assigned a permanent physical profile of U3 and L3.  The Physical Profile report also reflects that the Veteran was deemed unfit for duty.  

The Board notes that the Veteran's left shoulder condition might have been incurred during a period of ACDUTRA or INACDUTRA.

The Veteran was scheduled for a VA examination in connection to her claimed left shoulder disorder in August 2011 but she did not report to the examination.  In the February 2012 rating decision, the AOJ denied the Veteran's claim for service connection for the left shoulder contusion on the basis that there was no evidence of a link between her left shoulder condition and his military service.  In the March 2012 notice of disagreement (NOD), the Veteran indicated that she did not receive notification of the time and location of her scheduled medical appointment.  The record reflects that the Veteran was scheduled for, and attended, numerous VA examinations in connection to other claims she was seeking disability benefits for, which supports her assertion that had she received notice as to the date, time and location of her August 2011 scheduled examination, she would have attended it.  

In addition, the Board notes that numerous VA treatment records dated from 2014 to 2018, as well as private treatment records issued during the Veteran's period of service in the Army National Guard, which includes a January 2010 x-ray of the left shoulder, were associated with the claims file after the April 2014 SOC. Moreover, these records are not duplicative of evidence already associated with the claims file prior to the April 2014 SOC.  Pursuant to 38 C.F.R. § 19.31 (b)(1), the AOJ will furnish to the appellant a Supplemental Statement of the Case (SSOC) if the AOJ receives additional pertinent evidence after an SOC, or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellant record is transferred to the Board.  The Board finds that these medical records are pertinent to the Veteran's claim and unfortunately, it does not appear that the AOJ issued a SSOC in response to all the medical records submitted following the April 2014 SOC. If the AOJ did issue a SSOC, it has not been associated with the electronic claims file. As such, the Board may not properly consider this additional evidence or issue a decision at this time, and must remand the case to allow the AOJ an opportunity to review this evidence, readjudicate the Veteran's claim, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claim following the April 2014 SOC.  See 38 C.F.R. § 19.31 (b)(1), 19.37 (2017).  

As these claims are being remanded for additional development, and given that the Veteran claims she was not provided with notification regarding the time, date, and location of her scheduled VA examination, the AOJ should ensure that the Veteran is scheduled for another VA examination to determine the nature and etiology of any left shoulder disorder present.  In addition, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the left shoulder disorder that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including through the VAMC in Augusta, Georgia, since January 2018.  All such available documents should be associated with the claims file.

2.  Contact the service department, or other appropriate records repository as appropriate, and request that they provide a line of duty determination concerning the Veteran's period of service in the Army National Guard, including any periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).  Associate all responses with the claims file.

3.  Once these records have been obtained and associated with the claims file, ensure that the Veteran is scheduled for a VA examination with an appropriate examiner with regard to her claim of entitlement to service connection for a left shoulder disability.  The Veteran's entire claims file must be reviewed by the examiner in the context of the examination.  The examiner must specifically take into consideration the June 2010 clinical report reflecting the Veteran's complaints of shoulder pain, and the February 2011 Physical Profile report, which showed that she had been assigned a profile of U3 and deemed unfit for duty.  The examiner should also take into consideration the January 2010 x-ray of the left shoulder.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner must accomplish the following:

(a)  Determine whether the Veteran has a left shoulder disability, and, if so, identify any left shoulder disability.  

(b)  For any left shoulder disability diagnosed on examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include any verified period of ACDUTRA and/or INACDUTRA.  The examiner must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  


	(CONTINUED ON NEXT PAGE)





The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

